DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specification
The disclosure is objected to because of the following:  Paragraph [0014] of the Specification states that … 
This Summary is not intended to identify key features or essential features of the claimed subject matter, nor is it intended to limit the scope of the claimed subject matter.

This contradicts 37 CFR §1.73 which states that the summary should “be commensurate with the invention as claimed”.  MPEP §608.01(d) further adds that “the summary should be directed to the specific invention being claimed”.  Applicant is respectfully reminded to review the specification/abstract/claims/drawings for all informalities.    The Office recommends deleting at least the language that a Summary is “not intended to identify key features or essential features”, as a Summary perforce identifies key/essential features else it’s not a Summary.
Appropriate correction is required.





Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 and 20 (i.e., claims 1-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1,1,2,3,4,5,6, 8,8,9,10,11,13,14,15, 16,16,17,18 and 19 of U.S. Patent No. 10,860,554.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

The language of the body of each of the independent claims (1, 8 and 16) of the instant application substantially appears within the body of each of the independent claims (1, 8 and 16) of patent no. 10,860,554.  Note that the conflicting claims of patent no. 10,860,554 contain some additional language.  Therefore, the independent claims of the instant application are broader that the independent claims of patent no. 10,860,554.  See further discussion below.  It is noted that elimination of a step/element/function is indicative of obviousness.  See, for example, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 195) indicating that deleting a switch member and thereby eliminating its function was an obvious expedient.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to eliminate a step/element, because such an act would enable more expedient execution (e.g., execute quicker, use less resources).

Further, dependent claims 3-7, and 9-15, and 18-20 of the instant application recite substantially similar limitations to dependent claims 2-6, and 9-11 and 14-15, and 17-19 of US Patent No. 10,860,554.  
And, dependent claims 2, 9 and 17 of the instant application are directed to repeating elements/steps of their parent independent claims 1, 8 and 16.  As such, these claims reflect an obvious variant of their parent claims, and conflict with / are therefore also obvious variants of independent claims 1, 8 and 16 of US Patent No. 10,860,554.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

US Patent Application Publications
McKay 	 				2012/0110039
Processing of deletion requests (0027); Use of retention policies, including document deletion upon retention period expiration (0003-0004) 


Olson-Williams 	 			2007/0112866
Logging of reasons for data records changes and change of data associated with application records (Abstract and 0081)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




February 12, 2022